DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2017/0238067 A1) in view of Posin (US 2017/0354878 A1). Hereinafter referred to as Sharma and Posin.
Regarding claims 1 and 14, Sharma teaches a computer-implemented method and system for playing online videos on a user device, the method comprising: sending a video playback request for playing back an online video to a server (the content creation system (130) receives a request (120) to provide an electronic video advertisement. The request (120) is received from a remote computing system (110) via a data network or other suitable communication channel (page 4 paragraph (0038)), wherein the video playback request includes at least a device type and a browser type of the user device (any suitable attributes can be included in or otherwise indicated by the request (120). For example, attributes (125) received with a request (120) may include technical information regarding the remote computing system, such as IP address, a device identification, a device type (e.g. mobile device, laptop, etc.), an application type (e.g. a browser, video playback application, etc.), a screen resolution, etc. (page 5 paragraph (0044))); receiving a set of video playback addresses and a set of video playback configuration files from the server (the content creation system extracts the identification phrase (123), one or more attributes (125) received with the request, or both from the request (120), The content creation system (130) selects a subset of assets (133) from the collection of assets (153) based on one or more extracted attributes, the identification phrase (123), or both (page 5 paragraph (0045))), wherein the set of video playback addresses and the set of video playback configuration files are generated based at least on the device type and the browser type (additional instructions may include “scripted” commands or simplified instructions, which may describe details such as screen resolution, a video file format, a delivery application (e.g. browser, video viewing application, etc.). The video compositing system generates the electronic video advertisement based on the provided composite content file and additional instructions provided by the content file creation system (page 5 paragraph (0049)) also see page 1 paragraph (0009)).
However, Sharma is silent in teaching selecting a video playback a video playback address from the set of video playback addresses corresponding to a transcoded version of the online video that matches a device version and a browser version of the user device. Posin further teaches on (page 2 paragraph (0016)) identifying, by the streaming server, a type of the browser of the client device; responsive to identifying the type of browser, transcoding the encoded video content to a second compressed video format, wherein transmitting the second video stream includes transmitting the transcoded video content. Posin teaches on (page 7 paragraph (0077)) the cloud gaming system is configured to detect the type of client device which is being utilized by the user, and provide a cloud-gaming experience appropriate to the user’s client device. For example, image settings, audio settings and other types of settings optimized for the user’s client device. Posin further teaches obtaining the transcoded video from the selected video playback address (page 2 paragraphs (0028)-(0029)); and playing back the obtained video on the user device using a corresponding video playback configuration file in the set of video playback configuration files (page 5 paragraphs (0067)-(0068)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sharma’s reference to include the teachings of Posin for selecting a video playback a video playback address from the set of video playback addresses corresponding to a transcoded version of the online video that matches a device version and a browser version of the user device before the effective filing date of the claimed invention. A useful combination is found on Posin (page 1 paragraph (0002)) the present disclosure relates to systems and methods for browser-based cloud gaming, and more specifically 
 
Regarding claim 2, Sharma and Posin teach the computer-implemented method of claim 1. Sharma teaches each video playback address in the set of video playback addresses (page 7 paragraph (0070). Posin teaches playback corresponding to a respective configuration file in the set of video playback configuration files (page 1 paragraph (0012)). 


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2017/0238067 A1) in view of Posin (US 2017/0354878 A1) in view of Frusina et al (US 2015/0020135 A1). Hereinafter referred to as Sharma Posin and Frusina.
Regarding claims 3 and 8, Sharma and Posin teach the computer-implemented method of claims 1 and 7. However, Sharma and Posin are silent in teaching a video playback request further includes network status information, and wherein the set of video playback addresses and the set of video playback configuration files are generated based on the network status information, the device type and the browser (page 8 paragraph (0119)) transcoder may overlay connection statistics/status as necessary. Video transmitting device may also send a full rate stream to transcoder (24) and transcoder (24) may then decode and re-encode (i.e. transcode) the audio/video stream to the low rate, lower resolution browser friendly format that is required for rendering in browser. The state information for video transmitting device may include, but is not limited to network connection status (bandwidth), overall stream health indicators, latency for each or a subset of the connections and/or information regarding the target encoder bitrates, status of UI buttons/controls, etc.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sharma’s and Posin’s reference to include the teachings of Frusina for a video playback request further includes network status information before the effective filing date of the claimed invention. A useful combination is found on Frusina (page 1 paragraph (0002)) embodiments described herein relate to systems and methods for transmission of data streams, and in particular, to systems and methods for real-time management and transmission of video and audio data streams over networks. 

Claims 5, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2017/0238067 A1) in view of Posin (US 2017/0354878 A1) in view of Eyre et al (US 10,305,911 B1). Hereinafter referred to as Sharma, Posin and Eyre.
However, Sharma and Posin are silent in teaching receiving a blacklist from the server, wherein the blacklist includes a second set of video playback addresses that do not support the device type and browser type; and rejecting the selected video playback address if the selected video playback address is in the received blacklist. Eyre teaches on (column 12 lines 53-67) in response to determining that the requested web content is not approved for viewing by the user, determining whether the requested web content and respective associated addresses are disapproved for viewing by the user. Determining whether the requested web content is disapproved for viewing by the user can include the browser application determining whether the web content and respective associated addresses are listed or otherwise indicated in a user blacklist. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sharma’s and Posin’s reference to include the teachings of Eyre for receiving a blacklist from the server, wherein the blacklist includes a second set of video playback addresses that do not support the device type and browser type before the effective filing date of the claimed invention. A useful combination is found on Eyre (column 3 lines 16-25) some of the embodiments described herein can provide for managing children’s access to web content, such as websites and webpages, by using interactive challenges as a hurdle for generating a corresponding request to access web content.

Claims 6, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2017/0238067 A1) in view of Posin (US 2017/0354878 A1) in view of Sadja et al (US 2009/0055534 A1) in view of Narvaez (US 2014/0122570 A1). Hereinafter referred to as Sharma, Posin, Sadja and Narvaez.
Regarding claims 6, 10, 16 and 19, Sharma and Posin teach a computer-implemented method and system of claims 1, 7, 14 and 17. Posin teaches during the online video playback (page 1 paragraph (0014), sending playback quality information to the server (page 5 paragraph (0064)). Posin teaches sending the updated set of video playback addresses and the corresponding configuration files back to the user device (page 11 paragraph (0122)).
However, Sharma and Posin are silent in teaching receiving from the server, an updated set of video playback addresses. Sadja teaches on (page 1 paragraph (0008)) the CIS (centralized information server) receives a model number or other device-specific information of the CE device and returns to the CE device a list of resources available to the CE device. The list can include network addresses for an update list server, a news link server, and a video/music list server. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sharma’s and Posin’s reference to include the teachings of Sadja for receiving from the server, an updated set of video playback addresses before the effective filing date of the claimed invention. A useful combination is found on Sadja (page 1 paragraph (0001)) the present invention relates generally to tiered network structures for large consumer electronic (CE) device populations, such as but not limited to Internet-enabled TVs.
However, Sharma, Posin and Sadja are silent in teaching corresponding configuration files generated based at least on the playback quality information, the device type, and the browser type. Narvaez teaches on (page 4 paragraph (0037)) update component increases the quality of the tile the user is interacting with before increasing the quality of other tiles. […] This allows the resources associated with the zero footprint web service to be more efficiently utilized by only updating the portion of the representation to the desired resolution or quality in accordance with the browser capabilities, bandwidth, device type, and the like. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sharma’s, Posin’s and Sadja’s reference to include the teachings of Narvaez for corresponding configuration files generated based at least on the playback quality information, the device type, and the browser type before the effective filing date of the claimed invention. A useful combination is found on Narvaez (page 1 paragraph (0013)) embodiments of the present invention provide computerized methods and systems for delivering an application through a browser without requiring end users to install software locally. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2017/0238067 A1) in view of Posin (US 2017/0354878 A1). Hereinafter referred to as Sharma and Posin.
(figure 3), the method comprising: receiving a video playback request from the user device for an online video (the content creation system includes, based on attributes represented by a first request, video elements and additional information indicating current promotional offers may be included in a first selected subset of assets (page 6 paragraph (0058)), wherein the video playback request includes at least a device type and a browser type of the user device (page 5 paragraph (0044)). 
However, Sharma is silent in teaching generating a set of video playback addresses and a corresponding set of video playback configuration files of the requested video based at least on the device type and browser type. Posin further teaches on (page 2 paragraph (0016)) identifying, by the streaming server, a type of the browser of the client device; responsive to identifying the type of browser, transcoding the encoded video content to a second compressed video format, wherein transmitting the second video stream includes transmitting the transcoded video content. Posin teaches on (page 7 paragraph (0077)) the cloud gaming system is configured to detect the type of client device which is being utilized by the user, and provide a cloud-gaming experience appropriate to the user’s client device. For example, image settings, audio settings and other types of settings optimized for the user’s client device. Posin further teaches sending the set of video playback addresses and the corresponding playback configuration files back to the user device to facilitate playing the requested online video on the user device (page 5 paragraphs (0067)-(0068)). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN S ANDRAMUNO/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424